Citation Nr: 0723390	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for scoliosis (claimed as 
back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988 and was a member of the Air National Guard from April 
1988 to June 2004 with active duty from September 19, 2001 to 
September 23, 2001, and from January 14, 2002, to February 4, 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted an informal claim for service 
connection for a back condition in May 2004.  According to 
the veteran's June 2004 statement, "My first recollection of 
any back problems was June of 1987 - home on leave from the 
USMC (Emphasis in original)."  The veteran stated that the 
severity of his back pain increased significantly, and that 
he was diagnosed with scoliosis in 1993.  The veteran 
believed that his back condition was "caused and 
aggravated" during his military service.

The veteran's claim was denied in March 2005.  The RO 
correctly noted that the veteran's September 1983 enlistment 
examination reported scoliosis to 16 degrees although it was 
noted that anything less than 20 degrees was reported to be 
acceptable.  The RO also noted that the veteran checked 
"No" to recurrent back pain" during his September 1988 
separation examination.  Further, on separation examination 
in February 1988, x-rays were reported to show scoliosis that 
had been present for over 15 years and which was not 
considered disqualifying.  The Board further notes that the 
veteran's service medical records are silent for any 
complaints or treatment of back pain or injury.  Although the 
veteran claimed that his scoliosis was not symptomatic until 
1987, the evidence of record does not support his contention.

In July 2003, the veteran was diagnosed with "acquired 
scoliosis" by a private physician with the Twin Cities Spine 
Center.  However, it is not clear whether or not the private 
physician reviewed the veteran's service medical records.  
Further, the examiner did not provide an etiological opinion 
as to the origin of the veteran's condition.

In a letter from the department of the Air Force, dated 
February 2004, it was stated that the veteran was unable to 
perform his duties as a tactical aircraft maintenance crew 
chief.  The veteran was deemed medically disqualified for 
worldwide duty via a March 2004 letter from the Air National 
Guard Readiness Center.  That letter stated, "Individual may 
NOT perform any military duty."  The record indicates that 
while the veteran was a member of the Air National Guard from 
1988 to 2004, he was also a civilian employee.

Within his March 2005 notice of disagreement, the veteran 
asserted that, if his scoliosis was diagnosed upon entrance 
to active duty, he was not informed.  He further claimed that 
his back pain in June 1987 was not the result of a specific 
injury, but rather the worsening of his scoliosis symptoms.  
He claimed that checking "No" to the question of 
"recurrent back pain" during his separation examination was 
an "honest mistake".

An August 2005 statement of the case upheld the previous 
denial because the veteran's back condition existed prior to 
service, there was no "objective worsening" demonstrated 
within the veteran's record, and because there was no 
evidence that the veteran's condition was "permanently 
worsened" as a result of active duty.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination to determine 
the relationship, if any, of the veteran's scoliosis, or 
aggravation thereof, to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification from the appropriate 
government entity of all periods of active 
duty, active duty for training, and inactive 
duty training of the veteran relating to his 
Air National Guard service from April 1988 to 
June 2004.

2.  Schedule the veteran for a VA orthopedic 
examination to include all appropriate 
diagnostic testing to determine the etiology 
of the veteran's current back condition.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays, should be accomplished.  A rationale 
for any opinion expressed should be provided.  
The AMC should provide to the examiner 
information concerning the applicable periods 
of military service that may be considered in 
responding to the following questions.  The 
examiner should respond to the following:

a).  Is it at least as likely as not that the 
veteran's preexisting scoliosis increased in 
severity during any period of verified 
military service as set forth by the AMC?

b).  If the veteran's preexisting scoliosis 
increased in severity during a period of 
service, is it at least as likely as not that 
such increase was due to the natural 
progression of the disorder, or if not, due 
to aggravation of the disorder in service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

c).  If the examiner identifies a back 
condition that did not preexist the veteran's 
military service, the examiner should 
indicate whether it is at least as likely as 
not that such disorder was incurred during a 
period of verified military service.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


